NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted August 4, 2021 *
                               Decided August 5, 2021

                                        Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      DIANE P. WOOD, Circuit Judge

                      AMY J. ST. EVE, Circuit Judge


No. 21-1197

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Northern District of Indiana,
                                                  Hammond Division.

      v.                                          No. 2:10CR10-PPS

SCOTT ADKINS,                                     Philip P. Simon,
     Defendant-Appellant.                         Judge.

                                      ORDER

      Scott Adkins, a federal inmate, appeals the denial of his second motion for
compassionate release based on his heightened risk of severe illness or complications
from COVID-19, were he to contract it. The district court denied the motion because
Adkins had not shown extraordinary and compelling reasons for release and because



      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-1197                                                                        Page 2

the sentencing factors weighed against it. Because the district judge appropriately
exercised his discretion, we affirm.

       Adkins is serving a 222-month sentence at the Federal Medical Center in
Rochester, Minnesota, for his convictions for possessing 100 grams or more of heroin
with intent to distribute, possessing a firearm as a felon, and receiving child
pornography. He has a projected release date in early 2025.

       Adkins first moved for compassionate release in May 2020, with the assistance of
appointed counsel, based on the COVID-19 pandemic and his health problems.
See 18 U.S.C. § 3582(c)(1)(A)(i). He asserted that, as a 51-year-old man with asthma,
allergies, high cholesterol, and “other ailments,” he faced a heightened risk of serious
complications from the virus. The judge denied relief because Adkins’s health
conditions were well-controlled, and he was in a medical facility with no active cases.
The judge also noted that Adkins could file a new motion if circumstances changed.
Adkins appealed but voluntarily dismissed his case. See FED. R. APP. P. 42(b).

        Adkins then filed a second, pro se, compassionate-release motion in November
2020. He requested release based on new “factual developments” and attached several
notices to inmates about the increasing number of confirmed COVID-19 cases at his
facility. The most recent notice, from October 23, 2020, reported a total of 99 inmate
cases with 36 still active. Adkins also resubmitted the medical records that supported
his first motion. In response, the government acknowledged the increased infection
rates at the Rochester facility but added that, as of November 2020, numbers had
stabilized with only three active inmate cases. In his reply, Adkins provided further
details about what he described as the prison’s negligent efforts to contain the spread of
COVID-19. He added that he had served most of his sentence, and his release would not
endanger the public because he had a 15-year term of supervised release still to serve.

        The district judge again denied relief, finding that Adkins’s new assertions about
increasing infection rates did not establish an extraordinary and compelling reason for
his release. The judge acknowledged that prisons face difficulties in managing the
pandemic, and that, as of January 2021, conditions had again worsened at the Rochester
facility—with 65 active inmate cases at that time, and the number of recovered inmates
up from 101 to 285. Nonetheless, the judge concluded that the anecdotal assertions in
Adkins’s reply brief did not establish that the prison’s handling of the pandemic was
“unreasonably poor or expose[d] Adkins to extraordinary risk.” The judge then
recognized that asthma “might” increase Adkins’s risk, but again found that the
condition was well-controlled and that Adkins had ready access to medical care. The
No. 21-1197                                                                          Page 3

judge also cited Adkins’s substantial criminal history and the significant time remaining
on his sentence before concluding that a 20% sentence reduction would undermine the
sentencing goals of just punishment, deterrence, and protecting the public and would
not reflect the seriousness of his offenses or promote respect for the law.

       Adkins now appeals, arguing that the judge did not adequately consider the
exponential increase in prisoner infections between his first and second motions, the
“dire risk” of contracting COVID-19 caused by the prison’s poor handling of the
pandemic, or his serious health conditions besides asthma.

        The judge did not abuse his discretion in denying relief. See United States v.
Saunders, 986 F.3d 1076, 1077–78 (7th Cir. 2021). Whatever the state of the pandemic at
the time Adkins filed his motion, conditions throughout the Bureau of Prisons have
since changed in a crucial way: Effective vaccines are widely available, and the Bureau
offers vaccination to its prisoners. See United States v. Broadfield, No. 20-2906, ___ F.4th
___, 2021 WL 3076863 (7th Cir. July 21, 2021). The government represents—and Adkins
has not denied—that Adkins has been fully vaccinated since April 6, 2021. It was up to
Adkins to explain why this does not sufficiently address his concerns about his
susceptibility to COVID-19. And Adkins has never suggested that his health conditions
justify release apart from the threat of serious complications should he contract the
virus. See id.

        Because Adkins lacks an extraordinary and compelling reason for a sentence
reduction, it was unnecessary for the district judge to consider the factors under
18 U.S.C. § 3553(a). United States v. Thacker, No. 20-2943, ___ F.4th ___, 2021 WL 2979530,
at *6 (7th Cir. July 15, 2021). Nonetheless, for completeness, we also conclude that the
judge reasonably weighed those sentencing factors. Although Adkins insists that the
judge should have given more weight to his good post-sentencing conduct, the judge
need not analyze every factor, so long as he provided at least “one reason adequate to
support the judgment.” United States v. Ugbah, No. 20-3073, ___ F.4th ___, 2021 WL
3077134, at *2 (7th Cir. July 21, 2021). The judge did so here in concluding that, in light
of Adkins’s substantial criminal record and his active role in serious offenses, reducing
his sentence by more than 20% would undermine the goals of sentencing under
§ 3553(a).

                                                                                AFFIRMED